Bigelow, C. J.
The evidence was clearly competent, not as by itself establishing the guilt of the defendant, but as a link in the chain of circumstances, and, in connection with other facts which were proved, as tending to show’ that the tenement kept by the defendant was used for the unlawful purposes alleged in the indictment, A fact which, standing alone, would be consistent with innocence, may, when taken in connection with other facts, become significant evidence of guilt.

Exceptions overruled.